Case 8:20-bk-13014-MW             Doc 196 Filed 08/23/21 Entered 08/23/21 10:55:49                    Desc
                                   Main Document Page 1 of 2


 1 D. EDWARD HAYS, #162507
   ehays@marshackhays.com
 2 DAVID A. WOOD, #272406
   dwood@marshackhays.com                                                  FILED & ENTERED
 3 TINHO MANG, #322146
   tmang@marshackhays.com
 4 MARSHACK HAYS LLP                                                             AUG 23 2021
   870 Roosevelt Avenue
 5 Irvine, CA 92620                                                         CLERK U.S. BANKRUPTCY COURT
   Telephone: (949) 333-7777                                                Central District of California
 6 Facsimile: (949) 333-7778                                                BY jle        DEPUTY CLERK



 7 Attorneys for Chapter 7 Trustee,
   RICHARD A. MARSHACK                                              CHANGES MADE BY COURT
 8

 9                                 UNITED STATES BANKRUPTCY COURT
10                    CENTRAL DISTRICT OF CALIFORNIA – SANTA ANA DIVISION
11

12 In re                                                       Case No. 8:20-bk-13014-MW
13 NORTHERN HOLDING, LLC,                                      Chapter 7
14                    Debtor.                                  ORDER APPROVING STIPULATION
                                                               FOR TURNOVER OF REAL PROPERTY
15                                                             LOCATED AT
                                                               1172 SAN MARCOS ROAD, PASO
16                                                             ROBLES, CA
17                                                             [NO HEARING REQUIRED]
18             The court having reviewed and considered the Stipulation for Turnover of Real Property
19 Located at 1172 San Marcos Road, Paso Robles, CA, APN Nos. 026-104-001, 027-145-022 (the

20 “Stipulation”, Docket No. 184),1 and good cause appearing,

21             IT IS HEREBY ORDERED that the Stipulation is approved as follows:
22             1.     The San Marcos Lease, to the extent that it is valid, is voluntarily and mutually
23 terminated and any and all interests of Rabbit Ridge in the San Marcos Lease is terminated,

24 including but not limited to any leasehold, occupancy, or possessory interest in the property and

25 facilities located at 1172 San Marcos Road, Paso Robles, CA, APN Nos. 026-104-001 and 027-145-

26 022 (“Property”), and any right to use the production facilities at the Property.
27

28
     1
         All terms not defined herein are used as they are defined in the Stipulation.

                                                          1
     4816-7517-2594v.1-1015.146
Case 8:20-bk-13014-MW             Doc 196 Filed 08/23/21 Entered 08/23/21 10:55:49             Desc
                                   Main Document Page 2 of 2


 1          2.      Rabbit Ridge shall vacate and turn over possession of the Property and all keys, gate
 2 openers, and all other methods of access to the Property to the Trustee on or before midnight on July

 3 31, 2021 (“Turnover Deadline”).

 4          3.      To the extent that any such rights exist, any occupancy, possessory, and rights of use
 5 of Rabbit Ridge at the Property are extinguished.

 6          4.      In the event Rabbit Ridge does not vacate and turn over possession of the Property by
 7 the Turnover Deadline, and upon Trustee’s request, the Clerk may issue a writ of assistance

 8 authorizing the United States Marshals Service to remove and lock Rabbit Ridge out of the Property.

 9          5.      Trustee may seek all necessary and appropriate court orders to enforce the terms and
10 purpose of this Order.

11          6.      In the course of vacating the Property and turnover to the Trustee, Rabbit Ridge shall
12 not remove, destroy, disturb, or tamper with any of the following: furniture, fixtures including trade

13 fixtures, inventory, agricultural assets such as crops, vines, seeds, and raw and unfinished products,

14 wine barrels and casks, machinery and equipment (including but not limited to bottling and

15 processing equipment), materials, and ingredients of any kind.

16          IT IS SO ORDERED.
17                                                    ###
18
19

20

21

22

23
       Date: August 23, 2021
24

25

26
27

28


                                                       2
     4816-7517-2594v.1-1015.146
